In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00397-CR
     ___________________________

 PATRICK SHAWN MCCANN, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
        Trial Court No. 1540459R


    Before Gabriel, Kerr, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Raising four points, Patrick Shawn McCann appeals his conviction on two

felony counts of online solicitation of a minor under the age of 14 by communicating

in a sexually explicit manner and one felony count of online solicitation by soliciting a

minor to meet to engage in a sexual act. See Tex. Penal Code Ann. § 33.021(b)(1), (c),

(f). Agreeing with the State’s concession that the judgment on the latter count should

be reformed to match the indictment, we will sustain McCann’s fourth point and

reform that judgment; in all other respects, we affirm the judgments below.

                                     Background

      When D.S.1 was 13, she received a text message from McCann, who was her

half-sister’s uncle. McCann was trying to reach his niece, whose phone D.S. was now

using. D.S.—who had never met McCann—identified herself and told him that she

was 13 years old. McCann told D.S. to delete the text messages between them,

something D.S. thought was “off.”

      D.S. took the phone to her mother, H.S., who resumed texting with McCann as

if she were D.S., to see what his intent was. During this text exchange between

McCann and “D.S.,” he asked for photographs of her breasts and asked about oral

sex and sexual intercourse; he also proposed meeting in person that evening. Believing


      1
         We use initials or pseudonyms to identify minors and others in connection
with a criminal matter when needed to protect minors’ anonymity. See Tex. R. App. P.
9.10(a).


                                           2
that McCann was preparing to actually come meet her daughter, H.S. took the phone

to the Keller Police Department and left it with them.

      Sergeant Robert Carte then assumed the role of “D.S.,” and after a delay of

several days, McCann resumed his texting while Sergeant Carte pretended to be a 13-

year-old girl. McCann’s text correspondence with “D.S.” continued for about a week

and was blatantly sexual in nature. McCann continued to ask for intimate photographs

and tried to set up meetings with “D.S.” Sergeant Carte ultimately obtained an arrest

warrant for McCann, who turned himself in. Before doing so, he got in touch with his

wife, 2 who was out of town.

      After sending her a message that he was “completely fucked,” McCann

explained the situation and claimed that he knew he was being set up. McCann’s wife

responded to his assertion that he was simply trying to figure out who was on the

other end of the texts with some incredulity. 3 She and McCann have a daughter who

at the time of these events was almost 13 years old herself.

      A grand jury indicted McCann on three counts. Count One alleged that he

committed online solicitation of a minor by communicating in a sexually explicit

manner by asking for photographs of the bare female breast or breasts of D.S., an

      2
       She was his ex-wife by the time the trial started. She separated from McCann
as soon as she heard what had happened, and they later divorced.
      3
         And as the State argued in closing, “If you know it’s a setup, you don’t believe
it’s a 13-year-old, why are you worried about going to jail, over and over again in these
text messages?”


                                           3
individual who was under the age of 14 or an individual whom McCann believed to be

under 14. See id. § 33.021(b)(1), (f). Count Two alleged that McCann committed online

solicitation of a minor by communicating in a sexually explicit manner with a minor

by discussing deviate sexual intercourse or sexual intercourse with D.S., an individual

younger than 14 or an individual whom McCann believed to be under 14. See id.

Count Three alleged that McCann committed online solicitation by knowingly

soliciting a minor to meet another person, including McCann, with the intent that the

minor will engage in sexual contact, sexual intercourse, or deviate sexual intercourse

with McCann. See id. § 33.021(c).

      McCann proceeded to a jury trial after pleading not guilty. The jury found

McCann guilty of all three offenses, and he elected to have the trial court assess his

punishment. The trial court sentenced McCann to ten years’ confinement in the

Institutional Division of the Texas Department of Criminal Justice for each offense.

All three sentences are running concurrently. McCann timely appealed.

                                    Points on Appeal

      In his first two points, McCann challenges the legal sufficiency of the evidence

to support that the named minor complainant was the person solicited (Counts One

and Two) and that McCann solicited a minor to meet (Count Three).

      In his third point, McCann contends that the trial court abused its discretion by

admitting speculative opinion testimony from Sergeant Carte that if McCann had




                                           4
really thought that the text exchange with “D.S.” was a setup, McCann would have

stopped texting.

      In his fourth and final point, McCann contends that the Count Three

judgment, which reflects that he was convicted of online solicitation of a minor under

the age of 14, should be reformed to match the indictment, which charged him with

online solicitation of a minor.

                                     Discussion

      A. Legal Sufficiency—Points One and Two

      In keeping with the parties’ analysis, which involves the same standard of

review and common argument and authorities, we address Points One and Two

together.

             1. Standard of Review

      In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson v. Virginia,

443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Queeman v. State, 520 S.W.3d 616,

622 (Tex. Crim. App. 2017). The factfinder alone judges the evidence’s weight and

credibility. See Tex. Code Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. We

may not re-evaluate the evidence’s weight and credibility and substitute our judgment

for the factfinder’s. Queeman, 520 S.W.3d at 622. Instead, we determine whether the

necessary inferences are reasonable based on the evidence’s cumulative force when

                                          5
viewed in the light most favorable to the verdict. Murray v. State, 457 S.W.3d 446,

448 (Tex. Crim. App. 2015); see Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App.

2017) (“The court conducting a sufficiency review must not engage in a ‘divide and

conquer’ strategy but must consider the cumulative force of all the evidence.”). We

must presume that the factfinder resolved any conflicting inferences in favor of the

verdict, and we must defer to that resolution. Murray, 457 S.W.3d at 448–49.

      The standard of review is the same for direct- and circumstantial-evidence

cases; circumstantial evidence is as probative as direct evidence in establishing

guilt. Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016).

      Reversal on evidentiary-sufficiency grounds is restricted to the “rare

occurrence” when a factfinder does not act rationally. Arroyo v. State, 559 S.W.3d 484,

487 (Tex. Crim. App. 2018); Morgan v. State, 501 S.W.3d 84, 89 (Tex. Crim. App.

2016); see Thornton v. State, 425 S.W.3d 289, 303 (Tex. Crim. App. 2014) (stating that a

reviewing court should not act as a “thirteenth juror”).

            2. A rational jury could find that McCann believed he was soliciting
            a minor under the age of 14, as Counts One and Two charged.
            (Point One )

      It is unlawful for someone over the age of 17 to solicit a minor online if,

      with the intent to commit an offense listed in Article 62.001(5)(A), (B),
      or (K), Code of Criminal Procedure, the person, over the Internet, by
      electronic mail or text message or other electronic message service or
      system, or through a commercial online service, intentionally:

             (1) communicates in a sexually explicit manner with a minor . . . .



                                            6
Tex. Penal Code Ann. § 33.021(b)(1). The Penal Code defines a “minor” as someone

younger than 17 or someone “whom the actor believes to be younger than 17 years of

age.” Id. § 33.021(a)(1). The online-solicitation offense becomes a second-degree

felony if the minor is under 14 or if the actor is communicating with someone “whom

the actor believes to be younger than 14 years of age.” Id. § 33.021(f).

       McCann attacks the evidentiary sufficiency of only one of the statutory

elements, arguing that the evidence was insufficient to establish that he was soliciting

D.S., a minor under 14, and that he was actually texting with her mother and with

Sergeant Carte, neither of whom is a minor. That’s true as far as it goes, but the other

way to commit online solicitation of a minor under 14 is to believe that the person on

the receiving end is under the age of 14. See id.

       The State introduced multiple days’ worth of text exchanges that illuminate and

show McCann’s belief that “D.S.” was 13. Right off the bat and before turning the

phone over to her mother, the real D.S. let McCann know that she was 13. In one of

the “D.S.” text exchanges that followed, McCann maintained that he was “not old . . .

I’m just older than you,” to which “D.S.” responded, “I’d argue you have [a] kid my

age,” and McCann acknowledged that his daughter was “[a] year younger.” On a

different occasion, McCann texted, “I have a daughter your age and y’all would

probably get along.” McCann also texted “D.S.” the following: “Ur 13 I am 40. Why

have u not blocked me already,” and on another occasion, “Every time you include ur



                                             7
age in a text I get scared.” The record contains many other examples in this same

vein.

        Moreover, McCann repeatedly advised “D.S.” to delete their text messages. See

Maloney v. State, 294 S.W.3d 613, 619 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d)

(noting comparable direction to complainant to erase defendant’s phone number

from caller ID as part of overall evidence from which jury could reasonably find that

defendant believed that complainant was a minor). These instructions for “D.S.” to

delete texts, combined with McCann’s frequently expressed fears of going to jail, lend

further evidentiary support to the jury’s finding that McCann believed he was

soliciting someone who was under the age of 14. See id. (noting, also as part of

evidence of defendant’s belief, his concern that he would be “in trouble” if minor’s

mother learned of their relationship).

        Viewing the evidence in the light most favorable to the verdict, a rational jury,

having seen and heard testimony about McCann’s texts to “D.S.,” could find beyond a

reasonable doubt that McCann believed he was soliciting a minor under the age of 14.

We overrule McCann’s first point.

              3. A rational jury could find that McCann solicited a minor to
              meet. (Point Two)

        In his second point, McCann argues that the evidence is legally insufficient to

establish that he solicited a minor to meet. A person commits this offense if

        the person, over the Internet, by electronic mail or text message or other
        electronic message service or system, or through a commercial online

                                            8
       service, knowingly solicits a minor to meet another person, including the
       actor, with the intent that the minor will engage in sexual contact, sexual
       intercourse, or deviate sexual intercourse with the actor or another
       person.

Tex. Penal Code Ann. § 33.021(c). It is not a defense to prosecution that the meeting

did not occur. Id. § 33.021(d). Unlike an offense under the just-discussed Section

33.021(f), an offense under Subsection (c) is a second-degree felony whether the

minor is under 14 or under 17; being under 17—or the defendant’s believing that to

be the case—is enough. Compare id. § 33.021(f), with id. § 33.021(c).

       McCann challenges the sufficiency of the evidence to “prove intent to meet

beyond a reasonable doubt.”

       The “gravamen of the offense” under Subsection (c) is the “knowing solicitation

of a minor to meet a person, with the intent that the minor will engage in some form

of sexual contact with that person.” Ex parte Zavala, 421 S.W.3d 227, 231–32 (Tex.

App.—San Antonio 2013, pet. ref’d). This crime “is committed, and is completed, at

the time of the request, i.e., the solicitation,” and the requisite intent “arises within the

conduct of soliciting the minor[] and must exist at the time of the prohibited conduct

of solicitation.” Id. at 232. That is, the offense has been committed even if “the

solicitor lost the specific intent to meet or changed his mind about meeting after the

solicitation occurred.” Ganung v. State, 502 S.W.3d 825, 829 (Tex. App.—Beaumont

2016, no pet.); see Tex. Penal Code Ann. § 33.021(d).




                                             9
      McCann’s communications with “D.S.” establish the requisite intent. The fact

that he later changed his mind—for whatever reason—does not negate his intent at

the time he solicited “D.S” to meet for a sexual purpose. McCann asked “D.S.” about

past experience with oral sex and sought graphic details; referred to his sexual organ

as large; and after “D.S.” texted “Idk if I could handle . . . a big one,” replied, “When

can we get together and find out[?]” Although that question in and of itself showed an

intent to meet, McCann became more explicit: “It’s pretty big and meeting is up to

you. I have a very nice vehicle[,] but you would need an excuse to leave the house.”

He later texted, “Name the time and place[;] I’ll bring it to you.” McCann and “D.S.”

had later exchanges as well about meeting on “Thursday” (McCann’s idea), and he

asked “D.S.” where they could meet and at what time.

      This evidence (and more) sufficed to prove beyond a reasonable doubt that at

the time of the solicitation, McCann intended to meet “D.S.,” who he believed was

under 17 years old, to engage in sexual activity. The fact that McCann later got cold

feet and expressed distrust and fear of being caught is immaterial. See Ganung,
502 S.W.3d at 829. The jury heard McCann’s defensive theory that he believed he was

being set up; in finding instead that he had the requisite intent to meet, the jury chose

to give more credence to what he actually wrote to “D.S.” The jury’s verdict on Count

Three was rational, and we thus overrule McCann’s second point.




                                           10
      B. Opinion Testimony—Point Three

      In his third point, McCann contends that the trial court abused its discretion by

allowing Sergeant Carte to give his “speculative opinion” that if McCann really

thought he was being set up, he would have stopped texting. We disagree.

             1. Standard of review

      We review a trial court’s evidentiary rulings under an abuse-of-discretion

standard. See Jenkins, 493 S.W.3d at 607. A trial judge’s decision is an abuse of

discretion only when it falls outside the zone of reasonable disagreement. Winegarner v.

State, 235 S.W.3d 787, 790 (Tex. Crim. App. 2007). We will uphold an evidentiary

ruling if it is correct on any theory of law that applies to the case. Gonzalez v. State,

195 S.W.3d 114, 126 (Tex. Crim. App. 2006).

             2. The trial court properly overruled McCann’s objection.

      During Sergeant Carte’s testimony, the following exchange occurred:

      Q. [State] . . . In your training and experience, in your opinion, does it
      make sense for the Defendant to continue to text–

             [Defense counsel]: Object to speculation, You Honor.

             [State]: Can I finish the question, Your Honor?

             THE COURT: Let me hear the question.

      Q. [State] In your training and experience and in your opinion, does it
      make sense for this Defendant to continue to text if he knew it was a
      setup?’

             [Defense counsel]: Same objection, Your Honor.

             THE COURT: That’s overruled.


                                           11
                              You can answer.

      A. No, sir. He should have stopped way before that.[4]

      An objection that a question calls for speculation brings into play Rules

602 and 701 of the Texas Rules of Evidence. See Tex. R. Evid. 602 (“Need for

Personal Knowledge”), 701 (“Opinion Testimony by Lay Witnesses”).5 Ordinarily,

testimony not based on personal knowledge is “incompetent” speculation under Rule

602. Turro v. State, 950 S.W.2d 390, 403 (Tex. App.—Fort Worth 1997, pet. ref’d). But

lay-witness opinion testimony is admissible if it is (a) rationally based on the witness’s

      4
        McCann’s wife had had an essentially similar reaction, testifying that she had
responded to McCann’s claim that he thought he was being set up by asking him in a
telephone conversation, “Why would you say the things that you said if you were
trying to figure out who it was? Why would you -- why would you make yourself look
guilty? Why would you say those things if you were just trying to figure out who it
was?” According to her, McCann’s response was, “Because I was stupid.” After that
conversation, McCann texted his wife to say, “I am not a sex offender. I knew I was
being set up just not by who[m].” Her to-the-point response was “1. If you knew[,] it
doesn’t make sense to say anything[.] 2. You shouldn’t have been in this situation to
begin with.”
      5
        The State would have us also consider Rule 702, which deals with expert
witnesses, and cites Ellison v. State, 201 S.W.3d 714, 717, 723 (Tex. Crim. App. 2006)
(holding that probation officer, based on her “training and education,” was qualified
to give expert opinion about defendant’s suitability for probation). See Tex. R. Evid.
702 (“Testimony by Expert Witnesses”). But “the fact that all police officers have
training and experience does not necessarily make them expert witnesses.” Osbourn v.
State, 92 S.W.3d 531, 535 (Tex. Crim. App. 2002). Although Sergeant Carte had
roughly two years’ experience working in the crimes-against-children unit, he had
worked “very few” online-solicitation cases. Moreover, the State did not sponsor
Sergeant Carte at trial as an expert—in fact, he appears on the State’s witness list
under the “Local Law Enforcement” category, not as one of the State’s “Expert
Witnesses, Medical Personnel, Custodians, and Civilian Witnesses.” Accordingly, we
will limit our analysis to Rules 602 and 701.


                                           12
perception and (b) helpful to a clear understanding of the witness’s testimony or the

determination of a fact in issue. See Tex. R. Evid. 701; James v. State, 335 S.W.3d 719,

723 (Tex. App.—Fort Worth 2011, no pet.); Turro, 950 S.W.2d at 403. The

perception-based component of Rule 701 “presumes the witness observed or

experienced the underlying facts, thus meeting the personal-knowledge requirement

of rule 602.” Turro, 950 S.W.2d at 403. In addition, the requirement that an opinion be

rationally based on the witness’s perception is composed of two parts: “(1) the witness

must establish personal knowledge of the events from which his opinion is drawn and

(2) the opinion drawn must be rationally based on that knowledge.” James, 335 S.W.3d

at 723.

      Here, as “D.S.,” Sergeant Carte texted back and forth with McCann and had

personal knowledge of the events from which he offered his opinion. Furthermore,

Sergeant Carte’s opinion that McCann would have stopped texting sooner had he

believed he was being set up was altogether rational as a matter of simple common

sense—McCann’s own then-wife suggested as much in her communications with

McCann. See id. at 725–26 (holding no abuse of discretion in trial court’s allowing

responding officer to opine that defendant’s self-defense claim did not “make any

sense” based on officer’s observations). The trial court did not abuse its discretion

when it allowed Sergeant Carte to give a logical opinion based on his observations.

      Even if the trial court erred in overruling McCann’s trial objection, the error

did not affect his substantial rights, as is required for us to reverse for

                                          13
nonconstitutional error. See Tex. R. App. P. 44.2(b). “Neither Appellant nor the State

has any formal burden to show harm or harmlessness under Rule 44.2(b). Rather, it is

the reviewing court’s duty to assess harm after conducting a proper review of the

record to determine the influence the error had in light of all the other evidence.”

Thomas v. State, 505 S.W.3d 916, 926 (Tex. Crim. App. 2016) (footnote omitted).

Generally, the erroneous admission or exclusion of evidence is nonconstitutional

error if the trial court’s ruling merely offends the rules of evidence. See Calvert v. State,

No. 02-18-00341-CR, 2020 WL 5241744, at *17 (Tex. App.—Fort Worth Sept. 3,

2020, no pet. h.) (mem. op., not designated for publication). An error affects a

substantial right if it has a “substantial and injurious effect or influence in determining

the jury’s verdict.” Haley v. State, 173 S.W.3d 510, 518 (Tex. Crim. App. 2005).

Conversely, an error does not affect a substantial right if we have “fair assurance that

the error did not influence the jury, or had but a slight effect.” Solomon v. State,

49 S.W.3d 356, 365 (Tex. Crim. App. 2001) (quoting Reese v. State, 33 S.W.3d 238,

243 (Tex. Crim. App. 2000)).

       In view of the evidence supporting the jury’s verdict from McCann’s own

words, the relative innocuousness of Sergeant Carte’s commonsense opinion, and

McCann’s wife’s unobjected-to comparable sentiments, we cannot imagine concluding

that any error was harmful or had more than a slight effect on the jury. See Tex. R.

App. P. 44.2(b). We overrule McCann’s third point.



                                             14
      C. Reforming the Judgment on the Section 33.021(c) Conviction—Point
      Four

      Finally, McCann contends that his Count Three judgment—for violating

Section 33.021(c)—should be reformed to match the indictment, which matches the

statute. The State agrees.

      The Count Three judgment lists the offense of conviction as “Online

Solicitation of a Minor Under 14 Years of Age,” but Count Three of the indictment

tracks the elements of Section 33.021(c). As we discussed above, that subsection does

not distinguish between an under-17 minor and a minor under 14. Thus, to find

McCann guilty of online solicitation of a minor as alleged in the indictment’s Count

Three, the jury was not required to find that he solicited a minor younger than 14 (or

believed that the individual being solicited was younger than 14).

      We may correct and reform a trial court’s judgment to make the record “speak

the truth” when we have the necessary data and information to do so. See Asberry v.

State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d). We agree that the

Count Three judgment should be reformed to reflect that McCann was convicted of

“Online Solicitation of a Minor,” not “Online Solicitation of a Minor Under 14 Years

of Age.” Accordingly, we sustain McCann’s fourth and final point.

                                     Conclusion

      Having overruled McCann’s first three points and sustained McCann’s fourth

point, we affirm the Count One and Count Two judgments and reform the Count



                                          15
Three judgment to reflect that McCann was convicted of “Online Solicitation of a

Minor” and, as modified, affirm the Count Three judgment.




                                                  /s/ Elizabeth Kerr
                                                  Elizabeth Kerr
                                                  Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 29, 2020




                                       16